Title: To James Madison from Thomas Tillotson, 15 November 1808
From: Tillotson, Thomas
To: Madison, James



Sir,
Rhinebeck Novr: 15th: 1808.


	Permit me to forward the inclosed extract from Cheetham’s paper, which may enable you, after perusing the sketch I shall give you, to judge of the accuracy of his statements.  Every paragraph in that paper, for some time past, has been charged with more than meets the eye of a distant reader.  It has had several parts to act.  To shew the Eastern Federalists the power and standing of the Clintons, required some change of character.  Other parts were intended to produce at Washington the substitution of the Nephew for the Uncle; and others again were to have a mere stage effect on the Legislature of this State.  When the Legislature met at Albany there was a decided majority of the republican members in favor of the Washington nomination.  To destroy the effects which such an event would have on the negociations in the neighbouring States every engine was employed.  Preserve the integrity of the party echoed in every corner of the streets; otherwise the federalists will be again restored to their former standing in this State and in the United States.  And that the V. P__t and his friends did not contemplate a division in the republican party, but their object was merely to shew that he still possessed the confidence of the people.  This being considered as conceding a point perfectly innocent in relation to the general interest, it was suffered to spread itself without examining its insidious tendency.  Personal feelings and State prejudices often fit the public mind for great impositions.  After much finesse and skill, peculiar to the principal actors, it was agreed that a committee consisting of a member from each congressional district should be selected out of the Legislature, who should fix on the nineteen electors, which were to be supported by the unanimous vote of the members present.  This at once put the majority into the hands of the political jugglers; who knew the political sentiments of every man of any standing in the community.  The duped swallowed every idle story told them by men employed for the purpose.  Too late to regain their former position, they threatened a separation and to try the question stripped of the machinery with which the intriguants had loaded it; but they had neither decision nor firmness enough to carry it into operation.  It would be too tedious to give a detail of the marches and counter marches which produced the party coloured board of electors.  The business eventuated in thirteen and six, and not sixteen and three as Cheetham announced the result.  Individuals from this state may gloss this business over, they may discolour and disfigure the facts as it may suit their views; but there has been a shameful dereliction of principle by your Milk and water friends in the Legislature, who were admitted into the caucuses.  (Your best friends were shut out by a formal edict of the Emperor.)  They have debased themselves as members of a Legislative body, and the dignity of the State is let down to gratify the feverish cravings of an old man, and the profligate ambition of a young one.  The subagents were at their posts from every part of the State.  The Marshal and others from the City, the Courtlands from West-Chester, The Talmages from Dutchess, Van Ness &c from Columbia and from the Westward deputy post masters and subcontractors in abundance.  Genl. V. Courtland and Masters asserted that they had letters, and other certain information, that many of the States which had intended to support the Washington nomination were now determined to vote for the V. P_t if this State gave him its votes.  Genet circulated the stale charge of French influence, and to shew its probability he asserted that Duane, who was lately appointed a colonel, was in french pay when he Genet was Minister  The last fact he spoke of as coming within his own knowledge.  If you are not tired of looking at the groups of worthies spread on the canvas; I will give some relief to the picture by enumerating the circumstances which occurred at and some time previous to the choice of Electors.  Overtures were made and negociations on the tapis  during the meeting of the Legislature at Albany.  The Ci devant Judge Benson did attend and use his influence with the federalists to bring them into the plan of supporting the V: P_t.  The last named was twice closetted with Elisha Potter of Rhode Island in the course of the past Summer and Fall, Once at Rhinebeck & Castle and another time at Poughkeepsie.  Report says that Potter went on to Boston and produced the convention of deputies at New-York.  Certain it is, that the eastern deputies strenuously advocated the policy of supporting the V. P_t.  DeWitt, though he was chairman of a meeting in New-York and at two different meetings of the Legislature approbated the acts of the government in relation to foreign powers; still in his select circles he reprobates the embargo and reiterates the charges of Virginia influence and hostility to commerce &c &c, and generally winds up with a dash at the imbecility of the administration.  It is scarcely possible for a man, who has associated with honorable men in their private and political intercourse, to form and opinion of the political depravity of this young man.  I have seen so much of his duplicity and perfidy, that I can almost say with Desdemona  "It loaths me now that I do speak the name".  Before the expiration of four years, if the Uncle is not President, the Nephew will get himself at the head of a Northern interest to divide the Union, pay the dismissed Judges their arrears of salary &c &c.  Mr. Jefferson and his administration have cherished and pampered the Clinton interest.  It will distroy him and them and the peace of the country with them, if a watchful eye is not kept over it.  By some accident or casualty the very man whose duties would lead him to protect the officers of the general government, will be turned against them, whenever their interest clash with an ambitious State demagogue.  The difficulty of coming at the truth with respect to the choice of Electors has induced me to give you this sketch.  At Washington misrepresentations will be made, by some from ignorance of the causes who could only see the effects; and by others with a design to deceive.  It will probably be said that the national candidate will have all the votes of this State, and it was so intended.  It may so happen, but it will be owing to the difficulty of adjusting the terms, or no prospects of success in case the experiment was made.  It will readily occur to you that this communication is intended for your eye only, to put you on your guard against those who will embarras your administration in the event of your success.  Should a state of things arise which would make it necessary to substantiate the facts here mentioned, it can be done.  The conjectures have grown out of circumstances.  How far they are warranted you can judge better than any other person as you must have traced the actions of these men for some time past.  I have the honor to be Sir, your most obt. &c

Th: Tillotson

